Order entered April 29, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-15-00080-CV

        JOHN H. WHITFIELD AND TAMMY LYNN WHITFIELD, Appellants

                                          V.

                         FIG TREE APARTMENTS, Appellee

                    On Appeal from the County Court at Law No. 3
                                Dallas County, Texas
                        Trial Court Cause No. CC-14-06144-C

                                      ORDER
      We DENY appellee’s March 30, 2015 motion to dismiss as moot.


                                                 /s/   LANA MYERS
                                                       JUSTICE